Name: Commission Regulation (EEC) No 2117/82 of 30 July 1982 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 223/42 Official Journal of the European Communities 31 . 7 . 82 COMMISSION REGULATION (EEC) No 2117/82 of 30 July 1982 fixing the rate of the additional aid for dried fodder sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1433/82 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 1343/82 (3), as amended by Regulation (EEC) No 1715/82 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1343/82 and Article 104 of the Act of Accession of Greece to the information at present available to the Commis ­ The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30 . 5 . 1978 , p . 1 . (2) OJ No L 162, 12 . 6 . 1982, p . 32 . (3) OJ No L 150, 29 . 5 . 1982, p . 98 . O OJ No L 189 , 1 . 7 . 1982, p . 40 . 31 . 7 . 82 Official Journal of the European Communities No L 223/43 ANNEX to the Commission Regulation of 30 July 1982 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 August 1982 to dried fodder (ECU/ tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid 22-647 16-537 11-324 8-269 Additional aid in case of advance fixing for the month of : (ECU/ tonne) September 1982 21-355 15-245 10-678 7-623 October 1982 21-032 14-922 10-516 7-461 November 1982 21-500 15-390 10-750 7-695 December 1982 21-500 15-390 10-750 7-695 January 1983 20-477 14-367 10-239 7-184 February 1983 20-463 14-353 10-232 7-177 March 1983 20-463 14-353 10-232 7-177